DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
Response to Amendment
Applicant’s amendment dated 04/07/2022, in which claims 1, 12 were amended, claims 15-20 were cancelled, has been entered.

Specification
The amendment to the specification received on 04/07/2022 has been entered.
The disclosure filed 04/07/2022 is objected to because of the following informalities: paragraph [0064] recites “H.sub.2O” which appears to be a mistyping of --H2O-- (See original specification paragraph [0064]).  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 130 in Fig. 5 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 21 are objected to because of the following informalities: 
Claim 1 recites “the second groove has a bottom surface lower than with a top surface of the isolation structure” which appears to be a mistyping of -- the second groove has a bottom surface lower than a top surface of the isolation structure--.  
Claim 21 recites “wherein a sidewall surface of the first groove are coplanar with a first sidewall surface of a corresponding spacer” which appears to be a mistyping of -- wherein a sidewall surface of the first groove is coplanar with a first sidewall surface of a corresponding spacer --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “forming spacers on the sides of each gate structure of the plurality of gate structures and on the sides of the sacrificial gate structure.” There is insufficient antecedent basis for this limitation “the sides of each gate structure of the plurality of gate structures” and “the sides of the sacrificial gate structure” in the claim.
In addition, claim 1 on which claim 10 depends also recites “spacers on sidewalls of the sacrificial gate structure.” It is unclear whether spacers on the sides of the sacrificial gate structure recited in claim 10 is the same or is different from “spacers on sidewalls of the sacrificial gate structure” recited in claim 1.
Note, if the spacers on the sides of the sacrificial gate structure in claim 10 is different from spacers in claim 1, the claimed subject matter would be subjected to 112a for lacking written description.
For the purpose of this Action, the above limitation of claim 10 will be interpreted and examined as -- forming spacers on sidewalls of each gate structure of the plurality of gate structures and forming the spacers on the sidewalls of the sacrificial gate structure--.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. 20200203231) and Zang et al. (US Pub. 20200035543).
Regarding claim 1, Hsu et al. discloses in Fig. 1-Fig. 6, Fig. 17-20 a fabrication method for a semiconductor device, comprising: 
providing a substrate [12], wherein the substrate includes a first region, a second region and a third region arranged sequentially along a first direction; 
forming a plurality of fins [14] on the substrate [12], wherein each of the plurality of fins [14] extends parallel to the first direction from the first region to the third region through the second region; 
forming an isolation structure [16] on the substrate [12], wherein the isolation structure [16] covers a portion of sidewalls of the plurality of fins [14][paragraph [0016]];
forming a plurality of gate structures [30 and 34] on the first region and the third region of the substrate [12], wherein the plurality of gate structures [30 and 34] crosses the plurality of fins [14] and extends along a second direction perpendicular to the first direction;
forming a sacrificial gate structure [32] on the second region of the substrate [12], wherein the sacrificial gate structure [32] crosses the plurality of fins [14] and is parallel to the plurality of gate structures [30 and 34];
forming a dielectric layer [54] over the substrate [12] covering the plurality of fins [14], the plurality of gate structures [30 and 34], and the sacrificial gate structure [32], wherein the dielectric layer [54] exposes a top surface of the sacrificial gate structure [32] and top surfaces of the plurality of gate structures [30 and 34];
 forming a mask layer [134] on the dielectric layer [54] including a first opening and a second opening, wherein the first opening [62/136] is located on the second region of the substrate [12] and exposes the sacrificial gate structure [32] and spacers [48] on sidewalls of the sacrificial gate structure [32], the second opening [64/138] is located on the first region and the third region of the substrate [12] and exposes a portion of the plurality of gate structures [30 and 34] on the first region and the third region of the substrate [12][Fig. 1, Fig. 3, Fig. 17, paragraph [0022], paragraph [0057]]; and 
removing the sacrificial gate structure [32] under a bottom of the first opening, and removing the portion of the plurality of gate structures [30 and 34] exposed by the second opening, by using the mask layer [134] as an etch mask, to form a first groove [62/136] and a second groove [64/138] in the dielectric layer [54], wherein the first groove [62/136] is located on the second region of the substrate [12], and the second groove [64/138] is located on the first region and the third region of the substrate [12], the first groove [62] has a bottom surface higher than a bottom surface of the isolation structure [16], and the second groove [64] has a bottom surface lower than a top surface of the isolation structure [16][Fig. 3].
Hsu et al. fails to disclose in Fig. 17-20 
removing a portion of the plurality of fins under the bottom of the first opening.
However, Hsu discloses in Fig. 1 and Fig. 8 
removing a portion of the plurality of fins [14] under the bottom of the first opening [88].
Zang et al. also discloses in Fig. 2C-2D and paragraph [0082]
removing a portion of the plurality of fins [120] under the bottom of the first opening [520].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zang and Fig. 8 of Hsu into the method disclosed in Fig. 17-20 of Hsu to include removing a portion of the plurality of fins under the bottom of the first opening. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of providing suitable alternative method for forming fin cut opening. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Alternatively, 
Regarding claim 1, Zang et al. discloses in Fig. 1-Fig. 6 a fabrication method for a semiconductor device, comprising: 
providing a substrate [100], wherein the substrate includes a first region, a second region and a third region arranged sequentially along a first direction; 
forming a plurality of fins [120] on the substrate [100], wherein each of the plurality of fins [120] extends parallel to the first direction from the first region to the third region through the second region; 
forming an isolation structure [160] on the substrate [100], wherein the isolation structure [160] covers a portion of sidewalls of the plurality of fins [120][paragraph [0052];
forming a plurality of gate structures [410 and 420] on the first region and the third region of the substrate [100], wherein the plurality of gate structures [410 and 420] crosses the plurality of fins [120] and extends along a second direction perpendicular to the first direction;
forming a sacrificial gate structure [410 and 420] on the second region of the substrate [100], wherein the sacrificial gate structure [410 and 420] crosses the plurality of fins [120] and is parallel to the plurality of gate structures [410 and 420];
forming a dielectric layer [350] over the substrate [12] covering the plurality of fins [120], the plurality of gate structures [410 and 420], and the sacrificial gate structure [410 and 420], wherein the dielectric layer [350] exposes a top surface of the sacrificial gate structure [410 and 420] and top surfaces of the plurality of gate structures [410 and 420][Fig. 1A and Fig. 1C];
 forming a mask layer [450] on the dielectric layer [350] including a first opening [520] and a second opening [510], wherein the first opening [520] is located on the second region of the substrate [100] and exposes the sacrificial gate structure [410 and 420] and spacers [200] on sidewalls of the sacrificial gate structure [410 and 420], the second opening [510] is located on the first region of the substrate [100] and exposes a portion of the plurality of gate structures [410 and 420] on the first region of the substrate [100][Fig. 1, Fig. 2A and Fig. 2C]; and 
removing the sacrificial gate structure [410 and 420] and a portion of the plurality of fins [120] under a bottom of the first opening [520], and removing the portion of the plurality of gate structures [410 and 420] exposed by the second opening [510], by using the mask layer [450] as an etch mask, to form a first groove [522] and a second groove [512] in the dielectric layer [350], wherein the first groove [520] is located on the second region of the substrate [100], and the second groove [510] is located on the first region of the substrate [100], the first groove [522] has a bottom surface higher than a bottom surface of the isolation structure [160], and the second groove [512] has a bottom surface lower than a top surface of the isolation structure [160].
Zang et al.  fails to disclose 
the second opening is located on the first region and the third region of the substrate and exposes a portion of the plurality of gate structures on the first region and the third region of the substrate;
the second groove is located on the first region and the third region of the substrate.
Hsu et al. discloses in Fig. 1-3, Fig. 17-18 
the second opening [64/138] is located on the first region and the third region of the substrate [12] and exposes a portion of the plurality of gate structures [30 and 34] on the first region and the third region of the substrate [12][paragraph [0022], paragraph [0057]];
the second groove [64/138] is located on the first region and the third region of the substrate [12].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hsu et al. into the method of Zang et al. to include the second opening is located on the first region and the third region of the substrate and exposes a portion of the plurality of gate structures on the first region and the third region of the substrate; the second groove is located on the first region and the third region of the substrate. The ordinary artisan would have been motivated to modify Zang in the above manner for the purpose of providing suitable location for forming gate cut opening to form device having desired layout [Fig. 1, paragraph [0022] of Hsu et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 4, Zang et al. discloses in Fig. 6A-6D and paragraph [0087] 
forming an isolation layer [700] in the first groove and an isolation layer [700] in the second groove.
Hsu et al. also discloses in Fig. 18-20
forming an isolation layer [140] in the first groove [136] and an isolation layer [140] in the second groove [138].

Regarding claim 6, Zang et al. discloses in paragraph [0082]-[0083] 
wherein: etching away the sacrificial gate structure and the portion of the plurality of fins under a bottom of the first opening, and etching away the portion of the plurality of gate structures exposed by the second opening, use a dry etching process, a wet etching process, or a combination thereof.

Regarding claim 7, Zang et al. discloses in paragraph [0075]-[0076]  
wherein: each gate structure of the plurality of gate structures includes a gate oxidation layer and a gate layer on the gate oxidation layer; 
the gate oxidation layer is made of a material including SiO2; and 
the gate layer is made of a material including polycrystalline silicon.

Regarding claim 8, Zang et al. discloses in paragraph [0075]-[0076]  
wherein: each gate structure of the plurality of gate structures includes a gate dielectric layer and a gate layer on the gate dielectric layer; 
the gate dielectric layer is made of a high-K dielectric material; and 
the gate layer is made of a metal including Cu, W, Ni, Cr, Ti, Ta, Al, or a combination thereof.

Regarding claims 9-10, Zang et al. discloses in paragraph [0058]-[0059], [0063], [0066]
after forming the sacrificial gate structure and the plurality of gate structures, and before forming the dielectric layer [350] , further including: forming source/drain doped layers [300] in the plurality of fins [120] at sides of each gate structure of the plurality of gate structures and at sides of the sacrificial gate structure;
after forming the sacrificial gate structure and the plurality of gate structures, and before forming the source/drain doped layers [300], further including: forming spacers [200] on sidewalls of each gate structure of the plurality of gate structures and forming the spacers on the sidewalls of the sacrificial gate structure.
Hsu et al. also discloses in Fig. 2 
after forming the sacrificial gate structure and the plurality of gate structures, and before forming the dielectric layer [54], further including: forming source/drain doped layers [50] in the plurality of fins [14] at sides of each gate structure of the plurality of gate structures and at sides of the sacrificial gate structure;
after forming the sacrificial gate structure and the plurality of gate structures, and before forming the source/drain doped layers [50], further including: forming spacers [48] on sidewalls of each gate structure of the plurality of gate structures and forming the spacers on the sidewalls of the sacrificial gate structure.

Regarding claim 11, Hsu et al. and Zang et al. fails to disclose
wherein: the first groove has a depth of about 110 nm to about 230 nm.
However, Hsu shows in Fig. 1-20 that the depth of the first groove can be adjusted. Thus, it would have been obvious to modify Hsu et al. and Zang et al. to provide the first groove has a depth of about 110 nm to about 230 nm for at least the purpose of optimization and routine experimentation to obtain a groove having desired depth. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 12, Zang et al. further discloses in Fig. 1B and 2A and paragraph [0050] before forming the plurality of gate structures, further including: 
the plurality of gate structures [410 and 420] is located on a surface of the isolation structure [160]; and 
the second groove [510] exposes the isolation structure [160].

Regarding claim 13, Zang et al. discloses in paragraph [0075]-[0076]  
wherein: the sacrificial gate structure includes a sacrificial gate oxidation layer and a sacrificial gate layer on the sacrificial gate oxidation layer; the sacrificial gate oxidation layer is made of a material including SiO2; and the sacrificial gate layer is made of a material including polycrystalline silicon.

Regarding claim 14, Zang et al. discloses in Fig. 1A-1C wherein the sacrificial gate structure is formed when forming the plurality of gate structures.
Hsu et al. also discloses in Fig. 1, Fig. 2, Fig. 17 wherein the sacrificial gate structure is formed when forming the plurality of gate structures.

Regarding claim 21, Zang et al. discloses in Fig. 2C
wherein a sidewall surface of the first groove [522] is coplanar with a first sidewall surface of a corresponding spacer [200].
Hsu also discloses in Fig. 8
wherein a sidewall surface of the first groove [90] is coplanar with a first sidewall surface of a corresponding spacer.
Regarding claim 22, Hsu et al. discloses in Fig. 3, Fig. 8, Fig. 17 wherein a second sidewall surface of the corresponding spacer [48] is coplanar with an interface surface of a corresponding fin [14] and a corresponding source/drain region [50] on the second region.

    PNG
    media_image1.png
    413
    594
    media_image1.png
    Greyscale


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. 20200203231) and Zang et al. (US Pub. 20200035543) as applied to claims 1 and 4 above and further in view of Hung et al. (US Pub. 20190267374).
Regarding claim 2, Hsu et al. and Zang et al. fails to disclose 
wherein: the mask layer is made of a material including SiNx, SiNB, SiCNO, SiNO, or a combination thereof.
Hung et al. discloses in Fig. 11A-11D and paragraph [0041]
wherein: the mask layer is made of a material including SiNx, SiNB, SiCNO, SiNO, or a combination thereof [silicon nitride, silicon oxynitride and combine thereof].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hung et al. into the method of Hsu et al. and Zang et al. to include wherein: the mask layer is made of a material including SiNx, SiNB, SiCNO, SiNO, or a combination thereof. The ordinary artisan would have been motivated to modify Zang in the above manner for the purpose of providing suitable masking material. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 5, Hsu et al. discloses in Fig. 19-20
wherein forming the isolation layer [140] in the first groove and the isolation layer [140] in the second groove includes: 
forming an initial isolation layer [140] in the first groove, in the second groove, wherein the initial isolation layer [140] fills up the first groove and the second groove; and 
planarizing the initial isolation layer [140] until exposing a top surface of the dielectric layer [54], to form the isolation layer in the first groove and the isolation layer in the second groove.
Hsu et al. fails to disclose
forming an initial isolation layer in the first groove, in the second groove and on the mask layer.
Hung discloses in paragraph [0054]
forming an initial isolation layer in a groove and on the mask layer.
Hsu and Zang suggests initial isolation layer is simultaneously formed in the first groove and in the second groove. Thus, the combination of Hsu, Zang and Hung would result to “forming an initial isolation layer in the first groove, in the second groove and on the mask layer.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hung et al. into the method of Hsu et al. and Zang et al. to include wherein: forming an initial isolation layer in the first groove, in the second groove and on the mask layer. The ordinary artisan would have been motivated to modify Zang in the above manner for the purpose of providing suitable alternative method for forming an initial isolation layer in the grooves. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. 20200203231) and Zang et al. (US Pub. 20200035543) as applied to claim 1 above and further in view of Bouche et al. (US Pub. 20170309560)
Regarding claim 3, Hsu et al. discloses in Fig. 1, Fig. 3, Fig. 18, paragraph [0021]-[0022]  
wherein: forming the mask layer includes: forming the mask layer including the first opening and the second opening, wherein the first opening exposes the sacrificial gate structure and extends parallel to the second direction; and wherein the second opening exposes the dielectric layer on the first region, the second region, and the third region of the substrate, and also expose the portion of the plurality of gate structures on the first region and the third region of the substrate.
Zang discloses in paragraph [0081] 
wherein: forming the mask layer includes: forming an initial mask material layer on the dielectric layer, wherein the initial mask material layer covers the sacrificial gate structure and the plurality of gate structures; 
etching the initial mask material layer to form the mask layer including the first opening and the second opening in the mask layer.
Hsu et al. and Zang et al. fails to disclose 
wherein: forming the mask layer includes: 
forming a first patterned layer on the initial mask material layer to expose a portion of the initial mask material layer on the sacrificial gate structure; 
etching the initial mask material layer by using the first patterned layer as a mask, to form an initial mask layer including the first opening; 
after forming the first opening, forming a second patterned layer on the initial mask layer, wherein the second patterned layer exposes a portion of the initial mask layer on the portion of the plurality of gate structures on the first region and the third region of the substrate; and 
etching the initial mask layer by using the second patterned layer as a mask, to form the mask layer and the second opening in the mask layer.
Bouche et al. discloses in Fig. 2-14 
wherein: forming the mask layer [214, 220 and 224] includes: 
forming an initial mask material layer [214];
forming a first patterned layer [216] on the initial mask material layer [214] to expose a portion of the initial mask material layer [214][Fig. 3]; 
etching the initial mask material layer [214] by using the first patterned layer [216] as a mask, to form an initial mask layer [214 and 220] including the first opening [220][Fig. 4]; 
after forming the first opening [220], forming a second patterned layer [222] on the initial mask layer [210 and 220], wherein the second patterned layer [222] exposes a portion of the initial mask layer [210 and 220]; and 
etching the initial mask layer [214 and 220] by using the second patterned layer [222] as a mask, to form the mask layer [214, 220, 224] and the second opening [224] in the mask layer [214, 220, 224].
Incorporate the teaching of Bouche et al. to form first and second openings disclosed by Hsu et al. would result to “forming a first patterned layer on the initial mask material layer to expose a portion of the initial mask material layer on the sacrificial gate structure” and “wherein the second mask layer exposes a portion of the initial mask layer on the portion of the plurality of gate structures on the first region and the third region of the substrate.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bouche et al. into the method of Hsu et al. and Zang et al. to include wherein: forming the mask layer includes: forming a first patterned layer on the initial mask material layer to expose a portion of the initial mask material layer on the sacrificial gate structure; etching the initial mask material layer by using the first patterned layer as a mask, to form an initial mask layer including the first opening; after forming the first opening, forming a second patterned layer on the initial mask layer, wherein the second patterned layer exposes a portion of the initial mask layer on the portion of the plurality of gate structures on the first region and the third region of the substrate; and etching the initial mask layer by using the second patterned layer as a mask, to form the mask layer and the second opening in the mask layer. The ordinary artisan would have been motivated to modify Zang in the above manner for the purpose of providing suitable method for forming the mask layer having different openings. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822